
	
		I
		112th CONGRESS
		1st Session
		H. R. 3745
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Ms. Brown of Florida
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Credit Union Act with respect to the
		  limitations on member business loans.
	
	
		1.Short titleThis Act may be cited as the
			 Faith-Based Lending Protection
			 Act.
		2.Member business
			 loan exclusion for loans to nonprofit religious organizationsSection 107A(a) of the
			 Federal Credit Union Act (12 U.S.C.
			 1757a(a)) is amended by inserting , excluding loans made to nonprofit
			 religious organizations, after total amount of such
			 loans.
		
